Case 3:20-cv-01009-MPS Document 83 Filed 12/08/20 Page 1 of 3

 

 

 

>,

Supreme Court of Pennsylvania

CERTIFICATE OF GOOD STANDING

Brian Lee Wolensky, Esq.

DATE OF ADMISSION

November 15, 2010

The above named attorney was duly admitted to the bar of the Commonwealth of
Pennsylvania, and is now a qualified member in good standing.

Witness my hand and official seal
Dated: October 16, 2020

    

 

cia A. Johnson
Chief Clerk

 

 

 
Case 3:20-cv-01009-MPS Document 83 Filed 12/08/20 Page 2 of 3

Supreme Court of Mew Fersep

 

Certificate of Good Standing

This is to certify that Brian L Wolensky
(No. 018262010 ) was constituted and appointed an Attorney at Law of New
Jersey on November 12, 2010 and, as such,

has been admitted to practice before the Supreme Court and all other courts of this State
as an Attorney at Law, according to its laws, rules, and customs.

I further certify that as of this date, the above-named is an Attorney at Law in
Good Standing. For the purpose of this Certificate, an attorney is in “Good Standing” if
the Court’s records reflect that the attorney: 1)is current with all assessments imposed as a
part of the filing of the annual Attorney Registration Statement, including, but not
limited to, all obligations to the New Jersey Lawyers’ Fund for Chent Protection; 2)is not
suspended or disbarred from the practice of law; 3) has not resigned from the Bar of this
State; and 4) has not been transferred to Disability Inactive status pursuant to Rule 1:20-
Wer

Please note that this Certificate does not constitute confirmation of an attorney's
satisfaction of the administrative requirements of Rule 1:21-1(a) for eligibility to practice
law in this State.

In testimony whereof, I have

hereunto set my hand and

affixed the Seal of the

Supreme Court, at Trenton, this

17th dayof November, 2020 .

Clerk of “cf Sypreme Court

 

-453a-

 
Case 3:20-cv-01009-MPS Document 83 Filed 12/08/20 Page 3 of 3

ba fo

    
  

Sate New Gare
Supreme Court, Appellate Division
Third Sudicial Department

GF, Robert D. Mayberger, Clerk of the Appellate Division of the
Supreme Court of the State of New York, Third Sudicial Department, do
hereby certify that

Brian L. Wolensky

having taken and subscribed the Constitutional Oath of Office as prescribed, by
law, was duly licensed and admitted to practice by this Court as an Attorney
and Counselor at Law in all courts of the State of New York on fhe 30th day of
Sune, 2020, 1s currently m good, standing and ts registered, with the
Administrative Office of the Courts as required by section four hundred, sixly-
etght-a of the Judiciary Law.

In Witness Whereof, ID have hereunto set my Land

and. affixed. the Seal of satd Court, af the
City of Albany, this 20th day of October, 2020.

Pend Mees

Clerk

 
